 



Exhibit 10.3
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH RULE 144, OR
THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER OF THESE SECURITIES,
REASONABLY SATISFACTORY TO THE COMPANY, STATING THAT SUCH SALE, TRANSFER,
ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS
DELIVERY REQUIREMENTS OF SUCH ACT.
OPTION TO PURCHASE COMMON STOCK
OF
NEUTRON ENTERPRISES, INC.
Void after October 14, 2012
This certifies that, for value received,
                                         (“Holder”) is entitled, subject to the
terms set forth below, to purchase from NEUTRON ENTERPRISES, INC., a Nevada
corporation (the “Company”), shares of the common stock, $.001 par value per
share, of the Company (“Common Stock”), as constituted on October 15, 2007 (the
“Option Issue Date”), with the Notice of Exercise attached hereto duly executed,
and simultaneous payment therefor in lawful money of the United States or as
otherwise provided in Section 3 hereof, at the Exercise Price then in effect.
The number, character and Exercise Price of the shares of Common Stock issuable
upon exercise hereof are subject to adjustment as provided herein.
1. Term of Option. This Option shall be exercisable, in whole or in part, on the
date hereof and ending at 5:00 p.m. EST on October 14, 2012 (the “Option
Termination Date”) and shall be void thereafter.
2. Number of Shares, Exercise Price and Restrictions.
2.1 Number of Shares. The number of shares of Common Stock which may be
purchased pursuant to this Option shall be
                                        shares (the “Shares”), subject, however,
to adjustment pursuant to Section 11 hereof.
2.2 Exercise Price. The Exercise Price at which this Option, or portion thereof,
may be exercised shall be $0.65 per Share, subject, however, to adjustment
pursuant to Section 11 hereof.
2.3 Restrictions. Transfer of the Shares issued upon exercise of this Option is
subject to the following restrictions:

 

 



--------------------------------------------------------------------------------



 



(a) From the Option Issue Date through April 14, 2009, the Holder shall not
offer to sell, sell, or contract to sell or, lend, pledge, hypothecate or
otherwise transfer or dispose of, directly or indirectly, any Shares; and
(b) Subject to Section 2.4 below, from and including April 15, 2009 through
October 14, 2009, the Holder shall not offer to sell, sell, or contract to sell
or, lend, pledge, hypothecate or otherwise transfer or dispose of, directly or
indirectly, [50% of the number of shares granted] Shares.
2.4 Repurchase Right.
(a) If, prior to October 15, 2008, Holder shall die while employed by or
providing services to the Company, or Holder’s employment with or services to
the Company are terminated by the Company without Cause, and Holder has
exercised this Option, in whole or in part, as of the date of such death or
termination, or during the two year period thereafter, the Company shall have
the right, but not the obligation, to purchase up to all of the Shares issued to
Holder at a purchase price equal to the Exercise Price of the Shares (the
“Repurchase Price”). The Company shall exercise such right within two (2) years
and fifteen (15) days after such death or termination.
(b) If, prior to April 15, 2009, Holder’s employment with or services to the
Company are terminated by the Company for Cause, or Holder ceases to be employed
by or provide services to the Company due to Holder’s resignation, and Holder
has exercised this Option, in whole or in part, as of the date of such
termination or resignation, or in the case of a resignation, during the thirty
(30) day period thereafter, the Company shall have the right, but not the
obligation, to purchase up to all of the Shares issued to Holder at the
Repurchase Price. The Company shall exercise such right within forty-five
(45) days after such termination or resignation.
(c) If, on or after April 15, 2009 and prior to October 15, 2009, Holder’s
employment with or services to the Company are terminated by the Company for
Cause, or Holder ceases to be employed by or provide services to the Company due
to Holder’s resignation, and Holder has exercised this Option, in whole or in
part, as of the date of such termination or resignation, or in the case of a
resignation, during the thirty (30) day period thereafter, the Company shall
have the right, but not the obligation, to purchase that number of Shares in
excess of [50% of the number of shares granted] at the Repurchase Price. The
Company shall exercise such right within forty-five (45) days after such
termination or resignation.
2.5 Escrow.
(a) If Holder exercises this Option, in whole or in part, prior to October 15,
2009, or in the event Holder has resigned from the Company, prior to
November 14, 2009, or in the event Holder shall die or is terminated by the
Company without Cause, prior to October 15, 2010, a certificate representing the
Shares issuable upon such exercise shall be issued in the name of Holder and
shall be escrowed with the Secretary

 

2



--------------------------------------------------------------------------------



 



of the Company (the “Escrow Agent”). Each deposited certificate shall be
accompanied by a Stock Power duly endorsed in blank by Holder. The deposited
certificates shall remain in escrow until such time or times as the restrictions
imposed under Section 2.3 and repurchase rights under Section 2.4 have
terminated. Upon delivery of the certificates to the Escrow Agent, Holder shall
be issued an instrument of deposit acknowledging the number of Shares delivered
in escrow to the Escrow Agent.
(b) The Shares shall be subject to the following terms and conditions relating
to their release from escrow or their delivery to the Company in connection with
a repurchase:
(i) Subject to the termination of the repurchase rights set forth in
Section 2.4, on April 15, 2009, all restrictions shall be removed from the
certificates representing up to [50% of the number of shares granted] Shares and
the Secretary of the Company shall deliver to Holder certificates representing
such Shares free and clear of all restrictions (except for any applicable
securities law restrictions) within 10 business days thereafter.
(ii) Subject to the termination of the repurchase rights set forth in
Section 2.4, on October 15, 2009, all restrictions shall be removed from the
certificates representing the Shares and the Secretary of the Company shall
deliver to Holder certificates representing such Shares free and clear of all
restrictions (except for any applicable securities law restrictions) within 10
business days thereafter.
(iii) Should Company repurchase any Shares pursuant to Section 2.4, then the
escrowed certificates representing such repurchased Shares shall be delivered to
the Company for cancellation concurrently with such repurchase. Upon such
repurchase, Holder shall cease to have any further rights or claims with respect
to such Shares. To facilitate the performance or observance by Holder of this
Section 2.5(b)(iii), Holder hereby irrevocably appoints (which appointment is
coupled with an interest) the Secretary as the attorney-in-fact of Holder to
transfer any Shares so repurchased to the Company, and Holder agrees that the
transfer of stock certificates with respect to such repurchased Shares shall be
specifically performable by the Company in a court of equity or law.
3. Exercise of Option.
3.1 Payment of Exercise Price. Subject to the terms hereof, the purchase rights
represented by this Option are exercisable by the Holder in whole or in part, at
any time, or from time to time, by the surrender of this Option and the Notice
of Exercise annexed hereto duly completed and executed on behalf of the Holder,
at the office of the Company (or such other office or agency of the Company as
it may designate by notice in writing to the Holder at the address of the Holder
appearing on the books of the Company) accompanied by payment of the Exercise
Price in full (i) in cash or by bank or certified check for the Shares with
respect to which this Option is exercised; (ii) by delivery to the Company of
shares of the Company’s Common Stock having a Fair Market Value (as defined
below) equal to the aggregate Exercise

 

3



--------------------------------------------------------------------------------



 



Price of the Shares being purchased which Holder is the record and beneficial
owner of and which have been held by the Holder for at least six (6) months;
provided, however, that such method of payment is then permitted under
applicable law; (iii) if the sale of the Shares is covered by an effective
registration statement, by delivering to the Company a Notice of Exercise
together with an irrevocable direction to a broker-dealer registered under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), to sell a
sufficient portion of the Shares and deliver the sales proceeds directly to the
Company to pay the Exercise Price; (iv) by reducing the number of shares of the
Company’s Common Stock otherwise issuable under this Option to Holder upon the
exercise of the Option by a number of shares of Common Stock having a Fair
Market Value equal to such aggregated exercise price; provided, however, that
such method of payment is then permitted under applicable law; or (v) by any
combination of the procedures set forth in subsections (i), (ii), (iii) and
(iv) of this Section 3.1.
3.2 Fair Market Value. If previously owned shares of Common Stock are tendered
as payment of the Exercise Price, the value of such shares shall be the “Fair
Market Value” of such shares on the trading date immediately preceding the date
of exercise. For the purpose of this Agreement, the “Fair Market Value” shall
be:
(a) If the Common Stock is admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”), the Fair Market Value
on any given date shall be the average of the highest bid and lowest asked
prices of the Common Stock as reported for such date or, if no bid and asked
prices were reported for such date, for the last day preceding such date for
which such prices were reported;
(b) If the Common Stock is admitted to trading on a United States securities
exchange or the NASDAQ National Market System, the Fair Market Value on any date
shall be the closing price reported for the Common Stock on such exchange or
system for such date or, if no sales were reported for such date, for the last
day preceding such date for which a sale was reported;
(c) If the Common Stock is traded in the over-the-counter market and not on any
national securities exchange nor in the NASDAQ Reporting System, the Fair Market
Value shall be the average of the mean between the last bid and ask prices per
share, as reported by the National Quotation Bureau, Inc., or an equivalent
generally accepted reporting service, or if not so reported, the average of the
closing bid and asked prices for a share as furnished to the Company by any
member of the National Association of Securities Dealers, Inc., selected by the
Company for that purpose; or
(d) If the Fair Market Value of the Common Stock cannot be determined on the
basis previously set forth in this definition on the date that the Fair Market
Value is to be determined, the Board of Directors of the Company shall in good
faith determine the Fair Market Value of the Common Stock on such date.
If the tender of previously owned shares would result in an issuance of a whole
number of Shares and a fractional Share of Common Stock, the value of such
fractional share shall be paid to the Company in cash or by check by the Holder.

 

4



--------------------------------------------------------------------------------



 



3.3 Termination of Employment or Service; Death.
(a) If, prior to October 15, 2008, Holder’s employment or services are
terminated by the Company for any reason, then this Option shall forthwith
terminate.
(b) If, on or after October 15, 2008, Holder’s employment or services are
terminated by the Company for any reason, other than for Cause (as defined
below), this Option may be exercised only within two (2) years after the
termination of employment or cessation of service and prior to the Option
Termination Date.
(c) If Holder’s employment or services are terminated by the Company for Cause
(as defined below), then this Option shall forthwith terminate.
For purposes of this Option, the term “Cause” shall mean (i) if Holder is a
party to a written agreement with the Company, or provides services to the
Company pursuant to a services agreement between the Company and a third party,
which contains a definition of “cause” or “for cause” or words of similar import
for purposes of termination of employment or service thereunder by the Company,
“cause” or “for cause” as defined in such agreement; and (ii) in all other cases
(A) the Holder’s intentional and persistent failure, dereliction, or refusal to
perform such duties as are reasonably assigned to him or her by the officers or
directors of the Company; (B) the Holder’s fraud, dishonesty or other deliberate
injury to the Company in the performance of his or her duties on behalf of, or
for, the Company; (C) the Holder’s conviction of a crime which constitutes a
felony involving moral turpitude, fraud or deceit in the jurisdiction in which
the Holder is employed, regardless of whether such crime involves the Company;
or (D) the willful commission by the Holder of a criminal or other act that
causes substantial economic damage to the Company or substantial injury to the
business reputation of the Company. For purposes of this Option, no act, or
failure to act, on the part of any person shall be considered “willful” unless
done or omitted to be done by the person other than in good faith and without
reasonable belief that the person’s action or omission was in the best interest
of the Company.
(d) If, prior to October 15, 2008, Holder shall die while employed by or
providing services to the Company, then this Option shall forthwith terminate.
(e) If, on or after October 15, 2008, Holder shall die while employed by or
providing services to the Company and prior to the Option Termination Date, this
Option may be exercised only within two (2) years after Holder’s death, prior to
the Option Termination Date, and only by the Holder’s personal representative or
persons entitled thereto under the Holder’s will or the laws of descent and
distribution.
(f) If Holder ceases to be employed or provide services to the Company due to
Holder’s resignation, any part of this Option to which Holder is then entitled
to exercise may be exercised in accordance with the following schedule:
(i) If Holder resigns prior to April 15, 2009, then this Option shall forthwith
terminate;

 

5



--------------------------------------------------------------------------------



 



(ii) If Holder resigns on or after April 15, 2009 and prior to October 15, 2009,
then Holder may exercise this Option to purchase [50% of the Shares] Shares
within 30 days of the termination of employment or cessation of services and
prior to the Option Termination Date and the Option to purchase the remaining
[50% of the Shares] Shares shall forthwith terminate; and
(iii) If Holder resigns on or after October 15, 2009, then Holder may exercise
this Option within 30 days of the termination of employment or cessation of
services and prior to the Option Termination Date.
(g) This Option may not be exercised for more Shares (subject to adjustment as
provided in Section 11 hereof) after the termination of the Holder’s employment,
cessation of services to the Company, or death, as the case may be, than the
Holder was entitled to purchase thereunder at the time of the termination of the
Holder’s employment, the cessation of services to the Company, or death.
3.4 Exercise Date; Delivery of Certificates. This Option shall be deemed to have
been exercised immediately prior to the close of business on the date of its
surrender for exercise as provided above, and Holder shall be treated for all
purposes as the holder of record of such Shares as of the close of business on
such date. As promptly as practicable on or after such date and in any event
within ten (10) days thereafter, the Company at its expense shall issue and
deliver to the Holder a certificate or certificates for the number of Shares
issuable upon such exercise. In the event that this Option is exercised in part,
the Company at its expense will execute and deliver a new Option of like tenor
exercisable for the number of shares for which this Option may then be
exercised.
4. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Option. In lieu of
any fractional share to which the Holder would otherwise be entitled, the
Company shall make a cash payment equal to the Exercise Price multiplied by such
fraction.
5. Replacement of Option. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Option and, in the
case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Option, the Company at its
expense shall execute and deliver, in lieu of this Option, a new Option of like
tenor and amount.
6. Rights of Stockholder. Except as otherwise contemplated herein, the Holder
shall not be entitled to vote or receive dividends or be deemed the holder of
Common Stock or any other securities of the Company that may at any time be
issuable on the exercise hereof for any purpose, nor shall anything contained
herein be construed to confer upon the Holder, as such, any of the rights of a
stockholder of the Company or any right to vote for the election of directors or
upon any matter submitted to stockholders at any meeting thereof, or to give or
withhold consent to any corporate action (whether upon any recapitalization,
issuance of stock, reclassification of stock, change of par value, or change of
stock to no par value, consolidation, merger, conveyance or otherwise) or to
receive notice of meetings, or to receive dividends or subscription rights or
otherwise until the Option shall have been exercised as provided herein.

 

6



--------------------------------------------------------------------------------



 



7. Transfer of Option.
7.1. Non-Transferability. This Option shall not be assigned, transferred,
pledged or hypothecated in any way, nor subject to execution, attachment or
similar process, otherwise than by will or by the laws of descent and
distribution. Any attempted assignment, transfer, pledge, hypothecation or other
disposition of this Option contrary to the provisions hereof, and the levy of an
execution, attachment, or similar process upon the Option, shall be null and
void and without effect.
7.2. Compliance with Securities Laws; Restrictions on Transfers. In addition to
restrictions on transfer of this Option and Shares set forth in Section 7.1
above.
(a) The Holder of this Option, by acceptance hereof, acknowledges that this
Option and the Shares to be issued upon exercise hereof are being acquired
solely for the Holder’s own account and not as a nominee for any other party,
and for investment (unless such shares are subject to resale pursuant to an
effective prospectus), and that the Holder will not offer, sell or otherwise
dispose of any Shares to be issued upon exercise hereof except under
circumstances that will not result in a violation of applicable federal and
state securities laws. Upon exercise of this Option, the Holder shall, if
requested by the Company, confirm in writing, in a form satisfactory to the
Company, that the Shares of Common Stock so purchased are being acquired solely
for the Holder’s own account and not as a nominee for any other party, for
investment (unless such shares are subject to resale pursuant to an effective
prospectus), and not with a view toward distribution or resale.
(b) Neither this Option nor any share of Common Stock issued upon exercise of
this Option may be offered for sale or sold, or otherwise transferred or sold in
any transaction which would constitute a sale thereof within the meaning of the
1933 Act, unless (i) such security has been registered for sale under the 1933
Act and registered or qualified under applicable state securities laws relating
to the offer and sale of securities; or (ii) exemptions from the registration
requirements of the 1933 Act and the registration or qualification requirements
of all such state securities laws are available and the Company shall have
received an opinion of counsel that the proposed sale or other disposition of
such securities may be effected without registration under the 1933 Act and
would not result in any violation of any applicable state securities laws
relating to the registration or qualification of securities for sale, such
counsel and such opinion to be satisfactory to the Company. The Holder of this
Option, by acceptance hereof, acknowledges that the Company has no obligation to
file a registration statement with the Securities and Exchange Commission or any
state securities commission to register the issuance of the Shares upon exercise
hereof or the sale or transfer of the Shares after issuance.
(c) All Shares issued upon exercise hereof shall be stamped or imprinted with a
legend in substantially the following form (in addition to any legend required
by state securities laws).

 

7



--------------------------------------------------------------------------------



 



THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE SECURITIES
REPRESENTED HEREBY HAVE BEEN TAKEN BY THE REGISTERED OWNER FOR INVESTMENT, AND
WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE SOLD,
TRANSFERRED OR DISPOSED OF WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR PURSUANT TO AN EXEMPTION THEREFROM.
THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO ADDITIONAL TRANSFER
RESTRICTIONS AND REPURCHASE RIGHTS AS SET FORTH IN THAT CERTAIN OPTION TO
PURCHASE COMMON STOCK OF NEUTRON ENTERPRISES, INC., DATED OCTOBER 12, 2007.
(d) Holder recognizes that investing in the Option and the Shares involves a
high degree of risk, and Holder is in a financial position to hold the Option
and the Shares indefinitely and is able to bear the economic risk and withstand
a complete loss of its investment in the Option and the Shares. The Holder is a
sophisticated investor and is capable of evaluating the merits and risks of
investing in the Company. The Holder has had an opportunity to discuss the
Company’s business, management and financial affairs with the Company’s
management, has been given full and complete access to information concerning
the Company, and has utilized such access to its satisfaction for the purpose of
obtaining information or verifying information and has had the opportunity to
inspect the Company’s operation. Holder has had the opportunity to ask questions
of, and receive answers from the management of the Company (and any person
acting on its behalf) concerning the Option and the Shares and the agreements
and transactions contemplated hereby, and to obtain any additional information
as Holder may have requested in making its investment decision.
(e) Holder acknowledges and represents: (i) that he has been afforded the
opportunity to review and is familiar with the business prospects and finances
of the Company and has based his decision to invest solely on the information
contained therein and has not been furnished with any other literature,
prospectus or other information except as included in such reports; (ii) Holder
is acquiring the Options and Shares for investment purposes only and not with a
view toward distribution; (iii) he understands that no federal or state agency
has approved or disapproved the Option or Shares or made any finding or
determination as to the fairness of the Option and Common Stock for investment;
and (iv) that the Company has made no representations, warranties, or assurances
as to (A) the future trading value of the Common Stock, (B) whether there will
be a public market for the resale of the Common Stock or (C) the filing of a
registration statement with the Securities and Exchange Commission or any state
securities commission to register the issuance of the Shares upon exercise
hereof or the sale or transfer of the Shares after issuance.
8. Reservation and Issuance of Stock; Payment of Taxes.
(a) The Company covenants that during the term that this Option is exercisable,
the Company will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the Shares upon the
exercise of this Option, and from time to time will take all steps necessary to
amend its Articles of Incorporation to provide sufficient reserves of shares of
Common Stock issuable upon the exercise of the Option.

 

8



--------------------------------------------------------------------------------



 



(b) The Company further covenants that all shares of Common Stock issuable upon
the due exercise of this Option will be free and clear from all taxes or liens,
charges and security interests created by the Company with respect to the
issuance thereof, however, the Company shall not be obligated or liable for the
payment of any taxes, liens or charges of Holder, or any other party
contemplated by Section 7, incurred in connection with the issuance of this
Option or the Common Stock upon the due exercise of this Option. The Company
agrees that its issuance of this Option shall constitute full authority to its
officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for the shares of Common Stock upon
the exercise of this Option. The Common Stock issuable upon the due exercise of
this Option, will, upon issuance in accordance with the terms hereof, be duly
authorized, validly issued, fully paid and non-assessable.
(c) Upon exercise of the Option, the Company shall have the right to require the
Holder to remit to the Company an amount sufficient to satisfy federal, state
and local tax withholding requirements prior to the delivery of any certificate
for Shares of Common Stock purchased pursuant to the Option, if in the opinion
of counsel to the Company such withholding is required under applicable tax
laws.
(d) If Holder is obligated to pay the Company an amount required to be withheld
under applicable tax withholding requirements may pay such amount (i) in cash;
(ii) in the discretion of the Board of Directors of the Company, through the
delivery to the Company of previously-owned shares of Common Stock having an
aggregate Fair Market Value equal to the tax obligation provided that the
previously owned shares delivered in satisfaction of the withholding obligations
must have been held by the Holder for at least six (6) months; (iii) in the
discretion of the Board of Directors of the Company, through the withholding of
Shares of Common Stock otherwise issuable to the Holder in connection with the
Option exercise; or (iv) in the discretion of the Board of Directors of the
Company, through a combination of the procedures set forth in subsections (i),
(ii) and (iii) of this Section 8(d).
9. Notices.
(a) Whenever the Exercise Price or number of shares purchasable hereunder shall
be adjusted pursuant to Section 11 hereof, the Company shall issue a certificate
signed by its Chief Financial Officer setting forth, in reasonable detail, the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated, and the Exercise Price and number of
shares purchasable hereunder after giving effect to such adjustment, and shall
cause a copy of such certificate to be mailed (by first-class mail, postage
prepaid) to the Holder of this Option.

 

9



--------------------------------------------------------------------------------



 



(b) All notices, advices and communications under this Option shall be deemed to
have been given, (i) in the case of personal delivery, on the date of such
delivery and (ii) in the case of mailing, on the third business day following
the date of such mailing, addressed as follows:
If to the Company:
Neutron Enterprises, Inc.
3500 De Maisonneuve West
2 Place Alexis Nihon Suite 1650
Montreal, Quebec, Canada H3Z 3C1
Attn: Chief Executive Officer
With a copy to:
Fox Rothschild LLP
P.O. Box 5231
Princeton, NJ 08543-5231
Attn.: Vincent A. Vietti, Esquire
and to the Holder:
at the address set forth in the records of the Company.
Either of the Company or the Holder may from time to time change the address to
which notices to it are to be mailed hereunder by notice in accordance with the
provisions of this Paragraph 9.
10. Amendments.
(a) The Company may amend, modify or terminate this Option, including but not
limited to, substituting therefor another Option of the same or a different type
and changing the date of exercise or realization, provided that the Holder’s
consent to such action shall be required unless the Company determines that the
action, taking into account any related action, would not materially and
adversely affect the Holder.
(b) No waivers of, or exceptions to, any term, condition or provision of this
Option, in any one or more instances, shall be deemed to be, or construed as, a
further or continuing waiver of any such term, condition or provision.
11. Adjustments. The number of Shares of Common Stock purchasable hereunder and
the Exercise Price is subject to adjustment from time to time upon the
occurrence of certain events, as follows:
11.1. Split, Subdivision, Combination of Shares, Reclassification or
Recapitalization. In the event of any stock split, reverse stock split, stock
dividend, recapitalization, combination of shares, reclassification of shares,
spin-off or other similar change in capitalization or event, applicable to
securities as to which purchase rights under this Option exist or any
distribution to holders of the securities as to which purchase rights under this
Option exist other than an ordinary cash dividend, the Exercise Price and the
number and kind of securities issuable upon exercise of this Option shall be
proportionately adjusted. Any

 

10



--------------------------------------------------------------------------------



 



adjustment under this Section 11.1 shall become effective at the close of
business on the date the subdivision or combination becomes effective, or as of
the record date of such dividend, or in the event that no record date is fixed,
upon the making of such dividend. If this Section 11.1 applies and Section 11.3
also applies to any event, Section 11.3 shall be applicable to such event, and
this Section 11.1 shall not be applicable.
11.2 Liquidation or Dissolution. In the event the shareholders of the Company
approve a plan of complete liquidation or dissolution of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets, this Option will: (i) become exercisable in full as of
a specified time at least 10 business days prior to the effective date of such
liquidation, dissolution, sale or disposition, and (ii) terminate effective upon
such liquidation, dissolution, sale or disposition, except to the extent
exercised before such effective date
11.3 Reorganization and Change in Control Events.
(1) Definitions.
(a) A “Reorganization Event” shall mean:
(i) any merger or consolidation of the Company with or into another entity as a
result of which all of the outstanding shares of Common Stock are converted into
or exchanged for the right to receive cash, securities or other property; or
(ii) any exchange of all of the outstanding shares of Common Stock for cash,
securities or other property pursuant to a share exchange transaction.
(b) A “Change in Control Event” shall mean:
(i) the acquisition by an individual, entity or group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (each, a “Person”) of
beneficial ownership of any capital stock of the Company if, after such
acquisition, such Person beneficially owns (within the meaning of Rule 13d-3
promulgated under the Exchange Act) 30% or more of either (x) the
then-outstanding shares of common stock of the Company (the “Outstanding Common
Stock”) or (y) the combined voting power of the then-outstanding securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change in
Control Event: (A) any acquisition directly from the Company (excluding an
acquisition pursuant to the exercise, conversion or exchange of any security
exercisable for, convertible into or exchangeable for common stock or voting
securities of the Company, unless the Person exercising, converting or
exchanging such security acquired such security directly from the Company or an
underwriter or agent of the Company), (B) any acquisition by any employee
benefit plan or related trust sponsored or maintained by the Company or any
corporation controlled by the Company, or (C) any acquisition by any corporation
pursuant to a Business Combination (as defined in Section 11.3(1)(b)(iii) below)
that complies with clauses (x) and (y) of subsection (iii) of this definition;

 

11



--------------------------------------------------------------------------------



 



(ii) an event that results in the Continuing Directors (as defined below) not
constituting a majority of the Board (or, if applicable, the board of directors
of a successor corporation to the Company). “Continuing Director” means, at any
date, a member of the Board: (x) who was a member of the Board on the date of
the initial issuance of this Option, or (y) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause (y)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or
(iii) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Common Stock and Outstanding Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50% of the then-outstanding shares of common stock and the combined
voting power of the then-outstanding securities entitled to vote generally in
the election of directors, respectively, of the resulting or acquiring
corporation in such Business Combination, which shall include, without
limitation, a corporation that as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries (such resulting or acquiring corporation is referred to
herein as the “Acquiring Corporation”) in substantially the same proportions as
their ownership of the Outstanding Common Stock and Outstanding Voting
Securities, respectively, immediately prior to such Business Combination, and
(y) no Person (excluding the Acquiring Corporation or any employee benefit plan
or related trust maintained or sponsored by the Company or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 30% or more of the
then-outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination).
(2) Effect on Option.
(a) Reorganization Event. Upon the occurrence of a Reorganization Event
(regardless of whether such event also constitutes a Change in Control Event),
or the execution by the Company of any agreement with respect to a
Reorganization Event (regardless of whether such event will result in a Change
in Control Event), this Options shall be assumed, or equivalent options shall be
substituted, by the acquiring or succeeding corporation (or an affiliate
thereof); provided, however, that if such Reorganization Event also constitutes
a Change in Control Event, such assumed or substituted options shall be
immediately exercisable in full upon the occurrence of such Reorganization
Event. For purposes hereof, this Option shall be considered to be assumed if,
following consummation of the Reorganization Event, this Option confers the
right

 

12



--------------------------------------------------------------------------------



 



to purchase, for each share of Common Stock subject to this Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation (or an affiliate thereof), provide for the
consideration to be received upon the exercise of this Option to consist solely
of common stock of the acquiring or succeeding corporation (or an affiliate
thereof) equivalent in fair market value to the per share consideration received
by holders of outstanding shares of Common Stock as a result of the
Reorganization Event.
Notwithstanding the foregoing, if the acquiring or succeeding corporation (or an
affiliate thereof) does not agree to assume, or substitute for, this, then the
this Options shall become exercisable in full as of a date at least thirty
(30) days prior to the Reorganization Event and will terminate immediately prior
to the consummation of such Reorganization Event, except to the extent exercised
by Holder before the consummation of such Reorganization Event; provided,
however, that in the event of a Reorganization Event under the terms of which
holders of Common Stock will receive upon consummation thereof a cash payment
for each share of Common Stock surrendered pursuant to such Reorganization Event
(the “Acquisition Price”), then this Option shall terminate upon consummation of
such Reorganization Event and Holder shall receive, in exchange therefor, a cash
payment equal to the amount (if any) by which: (A) the Acquisition Price
multiplied by the number of shares of Common Stock issuable upon exercise of
this Option (whether or not then exercisable), exceeds (B) the aggregate
exercise price of such Options.
(b) Change in Control Event that is not a Reorganization Event. Upon the
occurrence of a Change in Control Event that does not also constitute a
Reorganization Event, this Option shall automatically become immediately
exercisable in full.
12. Intentionally Omitted.
13. Severability. Whenever possible, each provision of this Option shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Option is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this Option
in such jurisdiction or affect the validity, legality or enforceability of any
provision in any other jurisdiction, but this Option shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.
14. Governing Law. The corporate law of the State of Nevada shall govern all
issues and questions concerning the relative rights of the Company and its
stockholders. All other questions concerning the construction, validity,
interpretation and enforceability of this Option and the exhibits and schedules
hereto shall be governed by, and construed in accordance with, the laws of the
State of Nevada, without giving effect to any choice of law or conflict of law
rules or provisions (whether of the State of Nevada or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Nevada.

 

13



--------------------------------------------------------------------------------



 



15. Jurisdiction. The Holder and the Company agree to submit to personal
jurisdiction and to waive any objection as to venue in the federal or state
courts of Nevada. Service of process on the Company or the Holder in any action
arising out of or relating to this Option shall be effective if mailed to such
party at the address listed in Section 9 hereof.
16. Arbitration. If a dispute arises as to interpretation of this Option, it
shall be decided finally by three arbitrators in an arbitration proceeding
conforming to the Rules of the American Arbitration Association applicable to
commercial arbitration. The arbitrators shall be appointed as follows: one by
the Company, one by the Holder and the third by the said two arbitrators, or, if
they cannot agree, then the third arbitrator shall be appointed by the American
Arbitration Association. The third arbitrator shall be chairman of the panel and
shall be impartial. The arbitration shall take place in Las Vegas, Nevada. The
decision of a majority of the arbitrators shall be conclusively binding upon the
parties and final, and such decision shall be enforceable as a judgment in any
court of competent jurisdiction. Each party shall pay the fees and expenses of
the arbitrator appointed by it, its counsel and its witnesses. The parties shall
share equally the fees and expenses of the impartial arbitrator.
17. Corporate Power; Authorization; Enforceable Obligations. The execution,
delivery and performance by the Company of this Option: (i) are within the
Company’s corporate power; (ii) have been duly authorized by all necessary or
proper corporate action; (iii) are not in contravention of the Company’s
articles of incorporation or bylaws; (iv) will not violate in any material
respect, any law or regulation, including any and all Federal and state
securities laws, or any order or decree of any court or governmental
instrumentality; and (v) will not, in any material respect, conflict with or
result in the breach or termination of, or constitute a default under any
agreement or other material instrument to which the Company is a party or by
which the Company is bound.
18. Successors and Assigns. This Option shall inure to the benefit of and be
binding on the respective successors, assigns and legal representatives of the
Holder and the Company.
* * * * *

 

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Option to be executed as of the
 _____  day of October, 2007.

            NEUTRON ENTERPRISES, INC.
      By:           Mitchell Rosen        Executive Vice President and
Chief Financial Officer     

AGREED AND ACCEPTED:

     
 
   
 
   
 
   
 
Signature
   

 

15



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE

To:  
Chief Financial Officer
Neutron Enterprises, Inc.

(1) The undersigned hereby elects to purchase                      shares of
Common Stock of Neutron Enterprises, Inc., pursuant to the terms of the attached
Option, and tenders herewith payment of the purchase price for such shares in
full in the following manner (please check one of the following choices):
o In Cash
o Cashless exercise through a broker;
o Delivery of previously owned shares; or
o Net Exercise
(2) In exercising this Option, the undersigned hereby confirms and acknowledges
that the shares of Common Stock to be issued upon conversion thereof are being
acquired solely for the account of the undersigned and not as a nominee for any
other party, and for investment (unless such shares are subject to resale
pursuant to an effective prospectus), and that the undersigned will not offer,
sell or otherwise dispose of any such shares of Common Stock except under
circumstances that will not result in a violation of the Securities Act of 1933,
as amended, or any state securities laws.
(3) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned.

     
 
   
 
   
 
   
 
   
(Date)
  (Signature)

 

16